46 F.3d 1135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Michael ITTAK, Plaintiff-Appellant,v.AA HOTEL & RESTAURANT SUPPLY, INC., Defendant-Appellee.
No. 94-2768.
United States Court of Appeals,Eighth Circuit.
Submitted:  Jan. 13, 1995.Filed:  Jan. 26, 1995.

Before HANSEN, Circuit Judge, GIBSON, Senior Circuit Judge, BOGUE*, Senior District Judge.
PER CURIAM.


1
Michael Ittak appeals the district court's1 denial of his motion for leave to amend his complaint.  Ittak's first amended complaint contained two counts;  count one sought relief under the Missouri Human Rights Act, see Mo.  Ann. Stat. Sec. 213.010-213.137 (Vernon's Supp. 1994), and count two alleged a violation of Ittak's federal labor rights under a collective bargaining agreement.  The district court granted the defendant's motion for summary judgment on count two and remanded to state court the state law cause of action alleged in count one.  Thereafter, Ittak moved for leave to file a second amended complaint in which count two alleged a different theory of breach of the collective bargaining agreement.  The district court denied the motion, and Ittak appeals.


2
Having reviewed the district court's decision, and finding no error of fact or law, we affirm the district court's refusal to grant Ittak's postjudgment motion for leave to file a second amended complaint.  See 8th Cir.  R. 47B.



*
 THE HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation


1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri